Order
PER CURIAM:
Ahmad Al-Haydar appeals the Circuit Court of Jackson County’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15. In 2008, Mr. Al-Haydar was convicted, following a jury trial, of one count of sexual assault, § 566.040, and his conviction was affirmed on direct appeal. Thereafter, Mr. Al-Hay-dar filed a motion for post-conviction relief pursuant to Rule 29.15, alleging ineffective assistance of counsel, and the Rule 29.15 motion was denied after an evidentiary hearing. On appeal of the denial of his Rule 29.15 motion, Mr. Al-Haydar abandons his claim of ineffective assistance of counsel and, for the first time ever, claims that the trial court never possessed jurisdiction to enter judgment against him after his 2008 jury trial. Finding no error, we affirm the judgment of the Circuit Court of Jackson County in this per cu-riam order and have provided the parties a memorandum explaining our ruling today. Rule 84.16(b).